                                                     USDC SONY
                                                     DOCUMENT
UNITED STATES DISTRICT COURT
                                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                        DOC#
                                                                                  .,-/.5:.._~p ~Q_
                                                     DA r'E F-IL_E-0_:------.......~./
BASIL SIMON, in his capacity as
Receiver for FutureNet Group, Inc.
                                                  19cv1471 (JGK)
                        Plaintiff,
                                                  ORDER
              - against -

GTR SOURCE, LLC et al.,

                        Defendants.

JOHN G. KOELTL, District Judge:

     The parties should advise the Court by January 20, 2020

about the status of this case and whether it should remain open.

SO ORDERED.

Dated:    New York, New York
          January 15, 2020

                                          United States District Judge




                                      1
